DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Ross Davis on 12/22/2020.

The application has been amended as follows: 

Claim 1, line 3, after “apparatus configured”, inserted: -- with a nozzle--.
Claim 1, line 4, deleted: “ with a nozzle”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicants Amendments and Arguments (filed 12/11/20), in conjunction with the above Examiner’s Amendment, are compelling with respect to the 112(f) interpretation, which is vacated.  As currently recited the claimed component mounting apparatus includes a nozzle which employs understood structure.  The Applicants arguments with respect to the also understood structures of 
The claims were previously indicated, by the Examiner, as being novel and unobvious with respect to the prior art, as detailed in the Non-Final Rejection mailed on 09/11/2020, and the claims remain allowable for the reasons set forth therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729